    Case 3:18-cv-01290-MWB-MA Document 68 Filed 11/25/20 Page 1 of 2




            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

RONALD JACKSON,                                   No. 3:18-CV-01290

           Plaintiff,                             (Judge Brann)

     v.

SCI HUNTINGDON PRISON
OFFICIALS, et al.,

          Defendants.

                                   ORDER

                             NOVEMBER 25, 2020

    In accordance with the accompanying Memorandum Opinion, IT IS

HEREBY ORDERED that:

    1.    Defendants’ motion to dismiss the amended complaint, Doc. 48, is

          GRANTED;

    2.    Plaintiff’s amended complaint, Doc. 45, is DISMISSED WITHOUT

          PREJUDICE;

    3.    Plaintiff’s motions for a preliminary injunction, Doc. 39 and 63, are

          DISMISSED WITHOUT PREJUDICE; and

    4.    Plaintiff shall within thirty (30) days from the date of this Order file a

          second amended complaint that addresses the deficiencies identified in

          the Court’s Memorandum Opinion. Failure to comply will be deemed
Case 3:18-cv-01290-MWB-MA Document 68 Filed 11/25/20 Page 2 of 2




      abandonment of this action, and Plaintiff’s action will be subject to

      dismissal with prejudice without further warning.



                                      BY THE COURT:


                                      s/ Matthew W. Brann
                                      Matthew W. Brann
                                      United States District Judge




                                  2
